Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The 2 information disclosure statements (IDS) submitted on 11/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Generation of mapping between properties in an object and element of a document.

Claim Objections
Claim 12 is objected to because of the following informalities:  
The last line of Claim 12 recites “the document tree generation unit” and this does not exist in the claim language of Claim 12. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a selection unit”, “a document tree generation unit”, “a mapping generation unit” in claim 1, “a calculation unit” and “a mapping selection unit” in claims 2 and 20, “a conversion unit” in claim 4, “a receiving unit”, “a transmission unit” in Claim 5, “a history storage unit” in Claim 10 but most claims recite this unit repeatedly.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11194595 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both application generating a mapping between individual properties includes in an object and individual elements of a structured document by selecting a mapping that minimizing conversion cost of converting the tree structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over in view of Beisiegel et al., United States Patent Publication 2004/0168124 (hereinafter “Beisiegel”), in view of Mitchell et al. United States Patent No. 5963966 (hereinafter “Mitchell”).
Claim 1:
	Beisiegel discloses:
a selection unit configured to select a mapping of converting the tree structure of the object to a tree structure that includes the individual elements of the structured document as its nodes (see paragraph [0088]). Beisiegel teaches selecting a mapping that minimizes conversion cost by optimizing processing and improving coding assistance. 
a document tree generation unit configured to generate a tree structure of the structured document and for determining that there is a parent node on side of the object that includes child nodes in the tree structure of the object that is associated with a parent node on a side of the structured document that includes optional nodes and mandatory nodes in the tree structure of the structured document  (see paragraphs [0048], [0093]-[0094]). Beisiegel teaches generating a tree structure by determining the relationships of the parents nodes, child nodes, optional nodes and mandatory nodes. Based on the determining of relationships, the tress is generated; and 
a mapping generation unit that is configured for preferentially associating the child nodes in the tree structure of the object with a mandatory node when a parent node on a side of the object that includes child nodes in the tree structure of the object is associated with a parent node on a side of the structured document that includes the optional nodes and the mandatory nodes in the tree structure of the structured document (see paragraphs [0075] and [0082]). Beisiegel teaches a mapping unit that associating the child nodes with its mandatory parent nodes and including optional nodes.

Beisiegel fails to expressly disclose selecting a mapping that minimizes conversion cost.

Mitchell discloses:
a selection unit configured to select a mapping minimizing conversion cost (see table 2 and column 12 lines 63- column 13 line 7). Mitchell teaches selecting a conversion method that minimizes conversion cost.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Beisiegel to include a mapping selection that minimizes conversion costs to include efficiently converting documents for distribution in multiple formats, as taught by Mitchell.

Claim 2:
Beisiegel discloses:
converting the tree structure of the object to the tree structure of the structured document (see paragraph [0088]). Beisiegel teaches converting the object to the structured document, which includes vales of the individual properties of the objects as values of the corresponding elements.

Beisiegel fails to expressly disclose: 
a calculation unit that, for each of the mappings, is configured to calculate minimum edit cost of converting the tree structure of the object to the tree structure of the structured document, and sets the minimum edit cost as conversion cost of the mapping, and
a mapping selection unit that is configured to select a mapping with minimum conversion cost calculated by the calculation unit.

Mitchell discloses:
a calculation unit, for each of the mappings, is configured to calculate minimum edit cost, and sets the minimum edit cost as conversion cost of the mapping (see table 2 and column 12 lines 63- column 13 line 7). Mitchell teaches calculates each conversion cost and selecting a conversion method that minimizes conversion cost.
a mapping selection unit that is configured to select a mapping with minimum conversion cost calculated by the calculation unit (see table 2 and column 12 lines 63- column 13 line 7). Mitchell teaches calculates each conversion cost and selecting a conversion method that minimizes conversion cost.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Beisiegel to include select a mapping that minimizes conversion cost calculated by the calculation unit for the purpose of efficiently converting documents for distribution in multiple formats, as taught by Mitchell.

Claim 3:
Beisiegel discloses:
wherein the document tree generation unit is further configured to generate a tree structure of the structured document from a schema describing hierarchical structure of the structured document (see paragraphs [0035]). Beisiegel teaches a tree of DOM objects that offers in object tree representing the hierarchical structure of the object by assigning properties of object to nodes of the tree structure.
Beisiegel discloses:
wherein the selecting unit selects a mapping  of converting the tree structure of the object to the tree structure of the structured document (see paragraph [0088]). Beisiegel teaches converting the object to the structured document, which includes vales of the individual properties of the objects as values of the corresponding elements.
wherein the selection unit selects a mapping is selected from the mappings which associated the individual properties included in the object with the individual elements of the structured document (see paragraphs [0045]-[0050]). Vosburgh teaches selecting a mapping that associates the individual properties included with the object with individual elements of the structured document.

Beisiegel fails to expressly disclose a selection of a mapping that minimizes conversion costs.

Mitchell discloses:
wherein the selection unit selects a mapping minimizing conversion cost (see table 2 and column 12 lines 63- column 13 line 7). Mitchell teaches selecting a conversion method that minimizes conversion cost.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Beisiegel to include selection of a mapping that minimizes conversion cost for the purpose of retrieving structured document from multiple formats, as taught by Mitchell.

Claim 4:
Beisiegel discloses:
 a conversion unit configured to convert the object to the structured document, which includes values of the individual properties of the object as values of the corresponding elements, such conversion being on the basis of the mapping selected by the selection unit (see paragraph [0088]). Beisiegel teaches converting the object to the structured document, which includes vales of the individual properties of the objects as values of the corresponding elements.

Claim 5:
Beisiegel discloses:
 a receiving unit configured to receive a function call with the object as an argument, indicating to convert the object to the structured document and transmit the structured document (see paragraphs [0101]-[0102]). Beisiegel teaches receiving a function call with the object as an argument to convert the object to the structured document; and
a transmission configured to transmit the structured document output by the conversion unit (see paragraph [0113]). Beisiegel teaches transmitting the structured document output.

Claim 6:
Beisiegel discloses:
 wherein the mapping generation unit is further configured to generate a mapping that associates properties of an array included in the object with repetitive elements repetition of which is specified in the structured document (see paragraph [0095]). Beisiegel teaches mapping repetitive elements by associating them with properties of the array.

Claim 9:
	Beisiegel discloses:
the document tree generation unit is further configured to generate a tree structure of the structured document that includes an optional element designated optional as an optional node and a mandatory element designated required as a mandatory node (see paragraphs [0087] [0092], [0093]). Beisiegel teaches when generating a tree some nodes are options and the mandatory nodes are designated as required.

Claims 13-15:
	Although claims 13 and 15 are computer readable article of manufactures and claim 14 is a method claims, they are interpreted and rejected for the same reasons as claim 1.

Claim 16-20:
	Although claims 16-19 are method claims and claim 20 is an apparatus claim, it is interpreted and rejected for the same reasons as claim 2, 3, 4, 5, 2, respectively.

Claims 7, 8, 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beisiegel and Mitchell, in further view of Vosburgh, United States Patent Publication 2004/0205552.
Claim 7:
Beisiegel discloses:
 a tree structure of the structured document that includes, as repetitive nodes, repetitive elements repetition of which is specified in the structured document (see paragraph [0095]). Beisiegel teaches generating a tree structure that includes repetitive elements by associating them with properties of the array; and
a mapping that associates the array node in the tree structure of the object with the repetitive nodes in the tree structure of the structured document (see paragraph [0095]). Beisiegel teaches mapping repetitive elements by associating them with properties of the array.

Beisiegel fails to expressly disclose a tree structure of the object that includes an array node having individual elements of an array.

Vosburgh discloses:
a tree structure of the object that includes an array node having individual elements of an array included in the object as its child nodes (see paragraph [0059]). Vosburgh teaches generating a tree structure that defines the relationship between the architecture of the object and the architecture of the XML document.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Beisiegel and Mitchell to include generate a tree with respect to an array included in the object for the purpose of efficiently mapping objects to markup language elements, as taught by Vosburgh.

Claim 8:
	Beisiegel discloses:
generate correspondences between the child nodes of the array node and the child nodes of the repetitive nodes when the array node in the tree structure of the object has been associated with the repetitive nodes in the tree structure of the structured document (see paragraph [0095]). Beisiegel teaches mapping repetitive elements by associating them with properties of the array.

Beisiegel fails to expressly disclose correspondences between nodes of a tree structure obtained by removing child nodes from the structure of the object and nodes of a tree obtained by removing child nodes of the repetitive nodes from the tree structure. 

	Vosburgh discloses:
generate correspondences between (i) nodes of a tree structure obtained by removing the child nodes of the array node from the tree structure of the object and (ii) (see claim 8, paragraphs [0063]). Vosburgh teaches generating correspondences between the nodes of the structure by removing the child nodes of the tree structure of the object and removing repetitive nodes from the structured document.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Beisiegel to include generate a tree with respect to an array included in the object for the purpose of efficiently mapping objects to markup language elements, as taught by Vosburgh.

Claim 10:
	Beisiegel discloses:
between one child node and the mandatory node; associate the one child node with the mandatory node, and associate another child node with the optional node when the correspondence between the one child node and the mandatory node (see paragraphs [0048], [0093]-[0094]). Beisiegel teaches generating a tree structure with optional elements as optional nodes and mandatory elements as mandatory nodes.

Beisiegel and Mitchell fail to expressly disclose storing correspondences.

	Vosburgh discloses:
wherein the mapping generation unit is configured to: 
store the correspondence in a history storage unit when having generated a correspondence (see paragraphs [0073]-[0075]). Vosburgh teaches storing the correspondence in the session manager one the correspondences are made.; and

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Beisiegel to include generate a tree with respect to an array included in the object for the purpose of efficiently mapping objects to markup language elements, as taught by Vosburgh.

Claim 12:
Beisiegel discloses:
a processer device operatively coupled to a computer-readable storage medium, the processor device configured to (see paragraph [0025]). Beisiegel teaches a processing unit;
generate a mapping between individual properties included in an object in a program and individual elements of a structured document (see abstract) by:
receiving a function call with the object as an argument indicating that the object is to be converted to the structured document and the structured document transmitted (see paragraphs [0101]-[0102]). Beisiegel teaches receiving a function call with the object as an argument to convert the object to the structured document; and; 
generating a tree structure of the structured document that includes, as repetitive nodes, repetitive elements whose repetition is specified in the structured document from a schema describing hierarchical structure of the structured document (see paragraph [0095]). Beisiegel teaches generating a tree structure that includes repetitive elements by associating them with properties of the array; and;
preferentially associating the child nodes in the tree structure of the object with the mandatory node when a parent node on a side of the object that includes child nodes in the tree structure of the object is associated with a parent node on a side of the structured document that includes the optional nodes and the mandatory nodes in the tree structure of the structured document (see paragraphs [0075] and [0082]). Beisiegel teaches associating the child nodes with its mandatory parent nodes and including optional nodes;
selecting a mapping of converting the tree structure of the object to the tree structure of the structured document generated by the document tree generation unit converting the tree structure of the object to the tree structure of the structured document generated by the document tree generation unit (see paragraph [0088]). Beisiegel teaches converting the object to the structured document.

	Beisiegel fails to expressly disclose a mapping for minimizing conversion cost.

Mitchell discloses:
wherein the selection unit selects a mapping minimizing conversion cost (see table 2 and column 12 lines 63- column 13 line 7). Mitchell teaches selecting a conversion method that minimizes conversion cost.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Beisiegel to include the selection unit selects a mapping minimizing conversion cost for the purpose of efficiently retrieving structured document from multiple formats, as taught by Mitchell.

Beisiegel and Mitchell fail to expressly disclose generating a tree structure with respect to an array include object.

Vosburgh discloses:
an object tree generation unit configured to generate a tree structure with respect to an array included in the object, said tree structure including, an array node having individual elements of the array as its child nodes that represents hierarchical structure of the object by assigning the individual properties included in the object to nodes of the tree structure (see paragraph [0059]). Vosburgh teaches generating a tree structure that defines the relationship between the architecture of the object and the architecture of the XML document.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Beisiegel and Mitchell to include generate a tree with respect to an array included in the object for the purpose of efficiently mapping objects to markup language elements, as taught by Vosburgh.

Claim 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beisiegel and Mitchell, in further view of Warshavsky et al., United States Patent No. 7805474 (hereinafter “Warshavsky”).
Claim 11:
	Beisiegel and Mitchell fail to expressly disclose selecting the edit cost of an edit process that is determined as minimizing edit cost. 

	Mitchell discloses:
select, as the minimum edit cost, the edit cost of an edit process that is determined as minimizing the edit cost among at least one edit process for converting the tree structure of the object to the tree structure of the structured document when the tree structure of the object is converted to the tree structure of the structured document by performing, on the tree structure of the object, an edit process in which edit operation are performed at least once (see table 2 and column 12 lines 63- column 13 line 7). Mitchell teaches selecting a conversion method that minimizes conversion cost of performing edits The conversion accuracy is optimal since the content of the original document is preserved.
calculate total of edit operation costs associated with the respective edit operations as edit cost of the edit process (see table 2 and column 12 lines 63- column 13 line 7). Mitchell teaches calculating edit costs in a plurality of conversion methods.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Beisiegel to include the selection unit selects a mapping minimizing conversion cost for the purpose of efficiently retrieving structured document from multiple formats, as taught by Mitchell.

Warshavsky discloses:
wherein the edit operations include: renaming the properties, changing sequence of a plurality of child nodes that belong to a common parent node; and adding a parent node for at least one node (see column 7 lines 8-65). Warshavsky teaches edit operations such as renaming properties, changing sequence of a plurality of child nodes that belong to a common parent node and adding a parent node for at least one node;

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Beisiegel and Mitchell to include: renaming the properties, changing sequence of a plurality of child nodes that belong to a common parent node; and adding a parent node for at least one node for the purpose of effectively mapping between xml and relational representations, as taught by Warshavsky.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        9/30/22